Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 1 of 9 - Page ID#: 1




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION

PAUL PARSHALL , on Behalf of Himself and          Case No.
All Others Similarly Situated,
               Plaintiff,
       v.
K ENTUCKY B ANCSHARES , I NC .,
B. P ROCTOR C AUDILL , J R .,
L OUIS P RICHARD , E DWIN S. S AUNIER ,
H ENRY H INKLE , J ACK W. O MOHUNDRO ,
T ED M C C LAIN , R OBERT G. T HOMPSON ,
W OODFORD VAN M ETER , M ARY
M C D OWELL H OSKINS , S HANNON B. A RVIN ,
S TOCK YARDS B ANCORP, INC ., and
H. M EYER M ERGER S UBSIDIARY, I NC .,
                  Defendants.

                                  NOTICE OF REMOVAL

       Defendants Stock Yards Bancorp, Inc., and H. Meyer Merger Subsidiary, Inc., hereby

remove this case from the Bourbon Circuit Court for the Commonwealth of Kentucky to this

Court. The factual and legal grounds supporting this Notice of Removal are described below.

       1.      Plaintiff Paul Parshall filed his Verified Class Action Complaint (the

“Complaint”) on April 9, 2021, in the Bourbon Circuit Court for the Commonwealth of

Kentucky under Case No. 21-CI-00109.

       2.      The registered agents for Stock Yards Bancorp, Inc., and H. Meyer Merger

Subsidiary, Inc., were served by certified mail with the Summons and Complaint in this matter

on April 15, 2021, and April 16, 2021, respectively.

       3.      This case is being removed in accordance with section 27 of the Securities

Exchange Act of 1934, 48 Stat. 992 (the “Exchange Act”).
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 2 of 9 - Page ID#: 2




        4.      The Exchange Act mandates exclusive federal jurisdiction over securities

violations. In relevant part, it states:

                The district courts of the United States and the United States courts of any
                Territory or other place subject to the jurisdiction of the United States shall
                have exclusive jurisdiction of violation of this chapter or the rules and
                regulations thereunder, and of all suits in equity and actions at law brought
                to enforce any liability or duty created by this chapter or the rules and
                regulations thereunder ….

        15 U.S.C. § 78aa.

        5.      Section 14(a) of the Exchange Act authorizes the Securities and Exchange

Commission (“SEC”) to regulate the contents of proxy solicitations. See 15 U.S.C. § 78n(a). The

purpose of section 14(a) “is to prevent management or others from obtaining authorization for

corporate action by means of deceptive or inadequate disclosure in proxy solicitation.” J.I. Case

Co. v. Borak, 377 U.S. 426, 431 (1964).

        6.      Regulation 14a–9 provides, in part:

                No solicitation subject to this regulation shall be made by means of any
                proxy statement, form of proxy, notice of meeting or other
                communication, written or oral, containing any statement which, at the
                time and in the light of the circumstances under which it is made, is false
                or misleading with respect to any material fact, or which omits to state any
                material fact necessary in order to make the statements therein not false or
                misleading or necessary to correct any statement in any earlier
                communication with respect to the solicitation of a proxy for the same
                meeting or subject matter which has become false or misleading.

        17 C.F.R. § 240.14a–9(a).

        7.      Section 20(a) of the Exchange Act subjects individual directors to liability for

material misstatements or omissions in proxy statements under some circumstances, providing

that a “person who, directly or indirectly, controls any person liable under any provision of [the

Exchange Act] or of any rule or regulation thereunder shall also be liable jointly and severally


                                                  2
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 3 of 9 - Page ID#: 3




with and to the same extent as such controlled person to any person to whom such controlled

person is liable.” 15 U.S.C. . § 78t(a)

       8.      Plaintiff alleges that Defendant Kentucky Bancshares, Inc. “filed a materially

incomplete and misleading Proxy Statement with the SEC and disseminated it to Kentucky

Bancshares’ stockholders.” (Compl. ¶ 63.) Plaintiff further alleges that the “Proxy Statement fails

to disclose material information, including financial information and information necessary to

prevent the statements contained therein from being misleading.” (Id. ¶ 93.)

       9.      Plaintiff’s Complaint thus arises under federal law because Defendants’ duties and

obligations with respect to proxy solicitations are governed by federal law, namely the Exchange

Act and its implementing regulations. See 15 U.S.C. §§ 78, et seq., 17 C.F.R. §§ 240.01, et seq.

       10.     Section 14(a) of the Exchange Act was adopted specifically to address state

corporate law’s silence on the issue of corporate communications with shareholders. See United

Hous. Found., Inc. v. Forman, 421 U.S. 837, 849 (1975) (describing the primary purpose of the

Exchange Act as “to eliminate serious abuses in a largely unregulated securities market.”).

       11.     Section 14(a) and Rule 14a-9 of the Exchange Act bar the dissemination of proxy

statements that are “false or misleading with respect to any material fact.” See 15 U.S.C. §

78n(a), 17 C.F.R. § 240.14a-9(a).

       12.     Although the Complaint does not expressly allege a violation of any specific

federal statute or SEC rule related to the Proxy Statement, removal is appropriate because it is

clear from the face of the Complaint that the adequacy of the Proxy Statement, a matter governed

by federal law, is a central issue in this case. The claims asserted require the resolution of a

federal question: whether the Proxy Statement was materially misleading.




                                                  3
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 4 of 9 - Page ID#: 4




       13.     Plaintiff seeks as part of his relief an order that Kentucky Bancshares file an

amended proxy statement. Plaintiff requests an injunction barring the proposed merger of

Kentucky Bancshares and Stock Yards Bancorp “unless and until the Company provides all

material information to Kentucky Bancshares’ stockholders.” (Compl., Prayer for Relief ¶ C.)

Because proxy solicitations are governed by Section 14(a) of the Exchange Act, a determination

of whether Defendants have provided all material information in the original Proxy Statement or

any amended proxy statement inherently requires the construction and application of federal law.

       14.     This Court has supplemental jurisdiction over any state-law claims asserted in

Plaintiff’s Complaint under 28 U.S.C. § 1367 because those claims are so related to the

Exchange Act claim set forth that they form part of the same case or controversy.

       15.     In the alternative, if the Court determines that Plaintiff has asserted only claims

arising under state law, this case may be removed in accordance with the Securities Litigation

Uniform Standards Act of 1998 (“SLUSA”), Pub. L. No. 105-353, 12 Stat. 3227.

       16.     SLUSA precludes class actions that assert state law claims based on alleged

misrepresentations or omissions made in connection with the purchase or sale of covered

securities. By doing so, SLUSA prevents plaintiffs from avoiding the stricter pleading

requirements and procedural protections mandated by the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4, and courts are directed to construe SLUSA broadly. See Merrill

Lynch, Pierce, Fenner, & Smith Inc. v. Dabit, 547 U.S. 71, 86 (2006).

       17.     SLUSA’s state claim preclusion provision states:

               No covered class action based upon the statutory or common law of any
               State or subdivision thereof may be maintained in any State or Federal
               court by any private party alleging--

               (A) a misrepresentation or omission of a material fact in connection with
               the purchase or sale of a covered security; or


                                                 4
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 5 of 9 - Page ID#: 5




               (B) that the defendant used or employed any manipulative or deceptive
               device or contrivance in connection with the purchase or sale of a covered
               security.

       15 U.S.C. § 78bb(f)(1).

       18.     SLUSA expressly provides for the removal of any precluded state law class

action. SLUSA’s removal provision states: “Any covered class action brought in any State court

involving a covered security, as set forth in paragraph (1), shall be removable to the Federal

district court for the district in which the action is pending, and shall be subject to paragraph

(1).” 15 U.S.C. § 78bb(f)(2).

       19.     Thus, SLUSA allows removal of any class action that: (1) is a “covered class

action”; (2) asserts claims under state statutory or common law; and (3) is based on alleged

misrepresentations or omissions made in connection with the purchase or sale of “covered

securities.” 15 U.S.C. §§ 77p(b)-(c), 78bb(f)(1)-(2).

       20.     This case is a “covered class action,” within the meaning of 15 U.S.C. §

78bb(f)(5)(B), because:

               (i)     Plaintiff seeks damages on behalf of more than 50 persons or prospective

               class members, and Plaintiff alleges that questions of law or fact common to those

               persons or members of the prospective class, without reference to issues of

               individualized reliance on an alleged misstatement or omission, predominate over

               any questions affecting only individual persons or members; and

               (ii)    Plaintiff seeks to recover damages on a representative basis on behalf of

               himself and other unnamed parties similarly situated, and Plaintiff alleges that

               questions of law or fact common to those persons or members of the prospective




                                                  5
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 6 of 9 - Page ID#: 6




               class predominate over any questions affecting only individual persons or

               members.

       (Compl. ¶¶ 29, 30, 98.)

       21.     Plaintiff asserts claims based on state common law, specifically: (i) breach of

fiduciary duty; and (ii) aiding and abetting breach of fiduciary duty. (Id. ¶¶ 85–99.)

       22.     Plaintiff’s claims are based on allegations of misrepresentations and omissions in

connection with the purchase or sale of covered securities. Plaintiff alleges that Kentucky

Bancshares “filed a materially incomplete and misleading Proxy Statement with the SEC and

disseminated it to Kentucky Bancshares’ stockholders.” (Id. ¶ 63.) Plaintiff further alleges that

“the Proxy Statement fails to provide Company stockholders with material information or

provides them with materially misleading information ….” (Id. ¶ 64.) Among the alleged

material misrepresentations or omissions are Stock Yard Bancorp’s financial projections and

analyses. (Id. ¶¶ 64, 65.)

       23.     Plaintiff alleges that the omissions or misrepresentations occurred “in connection

with the purchase or sale of covered securities.” 15 U.S.C. § 78bb(f)(1). The alleged omissions

or misrepresentations occurred in connection with a proposed purchase of Kentucky Bancshares’

securities by Stock Yards Bancorp. (Compl. ¶ 1.)

       24.     SLUSA defines “covered security” to mean “a security that satisfies the standards

for a covered security specified in paragraph (1) or (2) of section 18(b) of the Securities Act of

1933, at the time during which it is alleged that the misrepresentation, omission, or manipulative

or deceptive conduct occurred ….” 15 U.S.C. § 78bb(f)(5)(E). Section 18(b) of the 1933 Act in

turn defines “covered security” to include “a security designated as qualified for trading in the

national market system pursuant to section 78k-1(a)(2) of this title that is listed, or authorized for




                                                  6
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 7 of 9 - Page ID#: 7




listing, on a national securities exchange (or tier or segment thereof).” 15 U.S.C. § 77r (b)(1)(A).

Kentucky Bancshares’ securities trade on the OTCQX. (Compl. ¶ 11.)

       25.     There are no applicable exceptions to SLUSA preclusion and removal. 15 U.S.C.

§ 78bb(f)(3). The proposed purchase of securities will be made by Stock Yards Bancorp, not by

the issuer. (Compl. ¶ 2.) Further, the claims against Stock Yards Bancorp and H. Meyer Merger

Subsidiary do not concern communications made by or on behalf of the issuer. Instead, Plaintiff

alleges that Stock Yards Bancorp and H. Meyer Merger Subsidiary aided and abetted the

individual defendants’ breaches of fiduciary duty, thereby causing damages to Plaintiff. (Id. ¶¶

97, 98.)

       26.     Venue is proper in this Court under 28 U.S.C. § 1441 because this case was filed

in the Bourbon Circuit Court for the Commonwealth of Kentucky.

       27.     Defendants have timely removed this case under 28 U.S.C. § 1446(b), because

they have filed this Notice of Removal within 30 days after the last Defendant received the

Complaint and Summons.

       28.     All Defendants consent to removal, as reflected by the written consents attached

to this Notice as Exhibit 1.

       29.     Copies of all process, pleadings and orders served on Defendants are attached to

this Notice as Exhibit 2.

       30.     After filing this Notice of Removal, Defendants will promptly serve written notice

of this Notice of Removal on Plaintiff and file the Notice with the Clerk of the Bourbon Circuit

Court for the Commonwealth of Kentucky, in accordance with 28 U.S.C. § 1446(d).

       31.     By removing this case from the Bourbon Circuit Court, Defendants do not waive

any defenses available to them.




                                                 7
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 8 of 9 - Page ID#: 8




       32.     By removing this case from the Bourbon Circuit Court, Defendants do not admit

any of Plaintiff’s allegations in the Complaint.

       WHEREFORE, Defendants hereby gives notice that the state court action filed under

Case No. 21-CI-00109, now pending in the Bourbon Circuit Court for the Commonwealth of

Kentucky, is removed to this Court for all further proceedings.

                                                   F ROST B ROWN TODD LLC

                                                   By: /s/Cory J. Skolnick
                                                       Cory J. Skolnick
                                                       400 West Market Street
                                                       32nd Floor
                                                       Louisville, KY 40202-3363
                                                       Telephone:     (502) 589-5400
                                                       Facsimile:     (502) 581-1087
                                                       Email:         cskolnick@fbtlaw.com


                                                       Attorneys for Defendants -
                                                       Stock Yards Bancorp, Inc., and
                                                       H. Meyer Merger Subsidiary, Inc.




                                                   8
Case: 5:21-cv-00108-REW-EBA Doc #: 1 Filed: 04/28/21 Page: 9 of 9 - Page ID#: 9




                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 28, 2021, a copy of the foregoing document was served by

electronic mail and by first-class United States Mail, postage prepaid and properly addressed to:

W. Edward Skees
T HE S KEES L AW O FFICE
415 West First Street
New Albany, IN 47150
ed@skeeslegal.com



                                                               /s/Cory J. Skolnick
                                                                Cory J. Skolnick



0006408.0728212 4841-8442-2629v1




                                                 9
